Citation Nr: 1452893	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for type II diabetes mellitus.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for respiratory cancers.

4.  Entitlement to service connection for soft tissue carcinoma.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In an October 2014 letter, the Board notified the Veteran that there was a discrepancy regarding representation, and requested that the Veteran provide clarification within 30 days.  The October 2014 letter noted that, if no clarification was received within 30 days, then the Board would consider the Veteran to be unrepresented, and would proceed with appellate review.  As the Veteran did not submit any clarification within the 30-day period from the date of the October 2014 letter, the Veteran is considered to be unrepresented by an attorney, agent, or service organization, and the Board will proceed with appellate review.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 
The issues of service connection for respiratory cancers and soft tissue carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A RO decision in November 2006 denied service connection for type II diabetes mellitus, finding that there was no evidence to show that type II diabetes mellitus was incurred in or caused by service (nexus to service), no complaints or treatment for type II diabetes mellitus in service (in-service injury or disease), and no evidence that type II diabetes mellitus manifested to a compensable degree within one year of separation from service.
2.  The Veteran did not appeal the November 2006 rating decision denying service connection for type II diabetes mellitus after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

3.  Evidence received since the November 2006 rating decision denying service connection for type II diabetes is new and material, as it contains evidence not previously considered that relates to the unestablished fact of a nexus to service, so raises a reasonable possibility of substantiating the claim

4.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service. 

5.  The Veteran has a current disability of type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied service connection for type II diabetes mellitus became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim to reopen service connection for type II diabetes mellitus and the underlying claim for service connection for type II diabetes mellitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (reopening and granting of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Type II Diabetes Mellitus

The Veteran seeks to reopen service connection for type II diabetes mellitus.  The Veteran asserts that the claim for service connection for type II diabetes mellitus should be reopened based on presumed exposure to herbicides during service in Vietnam.  See June 2013 VA Form 9.

The Veteran filed an original claim for service connection in June 2006, which the RO denied in a November 2006 rating decision.  After being informed of the November 2006 rating decision and appellate rights in a November 2006 letter, the Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the November 2006 rating decision was final as of the date it was issued.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In the November 2006 rating decision, the RO denied service connection for type II diabetes mellitus, finding no evidence to show that type II diabetes mellitus was incurred in or caused by service (nexus to service), no complaints or treatment for type II diabetes mellitus in service (in-service injury or disease), and no evidence that type II diabetes mellitus manifested to a compensable degree within one year of separation from service.  The evidence at the time of the November 2006 rating decision included the service treatment records, service personnel records, VA treatment records through June 2006, a June 2006 VA report of contact with the Veteran, Social Security Administration disability records, and written statements from the Veteran.

The evidence received since the November 2006 rating decision includes VA treatment records up to June 2013, private medical treatment records, medical literature provided by the Veteran, and additional written statements from the Veteran.  The new evidence also includes items to support the Veteran's assertion of service in Vietnam, including a lay statement from a service member and internet research regarding the U.S.S. Brister.

After reviewing the evidence received since the November 2006 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for type II diabetes mellitus.  Specifically, the Veteran's assertion of presumed herbicide exposure based on service in Vietnam raises a reasonable possibility that type II diabetes mellitus is related to service.  See 38 C.F.R. §§ 3.307, 3.309(e).  In the prior final denial of service connection for type II diabetes mellitus, the RO did not address the theory of presumptive service connection based on herbicide exposure, and the Veteran had not clearly asserted this theory as a basis for entitlement to service connection for type II diabetes mellitus.

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for type II diabetes mellitus.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. 
§ 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of  
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Type II Diabetes Mellitus

The Veteran seeks service connection for type II diabetes mellitus.  The Veteran contends that service connection is warranted based on exposure to Agent Orange while serving in Vietnam.  See October 2009 VA Form 119.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran served in the Republic of Vietnam.  An October 2009 Report of Contact Form (VA Form 119) reflects that the Veteran reported "time in-county" while serving aboard the U.S.S. Brister.  A February 2004 United States Armed Services Center for Research of Unit Records (USASCRUR) memorandum indicates that the U.S.S. Brister had service in port in South Vietnam in February 1968.  Service personnel records reflect that the Veteran served on the U.S.S. Brister in February 1968.  

While there are no written statements currently in the record to indicate that the Veteran disembarked from the U.S.S. Brister and set foot on land in Vietnam, a March 2004 rating decision found, after resolving reasonable doubt in the Veteran's favor, that the Veteran set foot in Vietnam.  This was a necessary finding to reach the grant of presumptive service connection for prostate cancer.  This is a factual finding that, according to the rating decision, was based on at least some favorable evidence of record; therefore, the finding of service in country in Vietnam is binding on VA.  For this reason, the Board id bound by VA's finding that the Veteran served in the Republic of Vietnam during the Vietnam Era, so is presumed to have been exposed to herbicides during service. 

The Board next finds that the Veteran has a current disability of type II diabetes mellitus.  VA treatment records from February 2013 reflect that type II diabetes mellitus is an active problem being treated by VA.

In sum, the evidence demonstrates presumptive exposure to herbicides during service in Vietnam and a current disability of type II diabetes mellitus.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for type II diabetes mellitus have been met. 38 C.F.R. §§ 3.307, 3.309(e).  Because the Board is granting the claim for service connection for type II diabetes mellitus on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).


ORDER

New and material evidence having been received, the appeal to reopen service connection for type II diabetes mellitus is granted.

Service connection for type II diabetes mellitus is granted.


REMAND

Service Connection for Respiratory Cancers and Soft Tissue Carcinoma

In April 2013, the Veteran submitted claims for service connection for respiratory cancers and soft tissue carcinoma.  The claims were denied by the RO in a January 2014 rating decision.  The Veteran submitted a timely notice of disagreement in February 2014; however, the RO has not yet issued a statement of the case on these issues.

Where a statement of the case has not been provided following the timely following of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, the Board must remand the issues of service connection for respiratory cancers and soft tissue carcinoma for further procedural action.

Accordingly, the issues of service connection for respiratory cancers and soft tissue carcinoma are REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of service connection for respiratory cancers and soft tissue carcinoma.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


